Order issued April 4, 2019




                                      In The
                              Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-17-00805-CV

  IPIC-GOLD CLASS ENTERTAINMENT, LLC AND IPIC TEXAS, LLC,
                         Appellant

                                        V.

 AMC ENTERTAINMENT HOLDINGS, INC., AMC ENTERTAINMENT,
      INC., AND AMERICAN MULTI-CINEMA, INC., Appellees

                     On Appeal from 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-68745


   MEMORANDUM ORDER OF REFERRAL TO MEDIATION

      The Court determines that it is appropriate to refer this appeal for resolution

by mediation. See TEX. CIV. PRAC. & REM. CODE §§ 154.021, 154.022(a), 154.023.

Accordingly, the Court orders that this appeal be referred to mediation unless any
party to the appeal files an objection with the Clerk of this Court within ten days

after receiving this order. See id. § 154.022(b).

      The parties shall choose a qualified mediator and agree on a reasonable fee

for the mediator’s services.* See id. §§ 154.052, 154.054(a).

      The Court sets the following deadlines:

      •      No later than 15 days from the date that this order is issued, the
      parties shall file with the Clerk of this Court a completed “Parties’
      Notification to Court of Mediator.” This document can be downloaded
      from the         forms    page    of    the Court’s        website     at
      http://www.txcourts.gov/1stcoa.

      •      No later than 45 days from the date that this order is issued, the
      parties shall conduct the mediation.

      •     No later than two days from the conclusion of the mediation,
      the parties and the mediator shall advise the Clerk of this Court in
      writing whether the parties did or did not settle the underlying dispute.

      All parties, or their representative with full settlement authority, shall attend

the mediation with their counsel. The mediator shall encourage and assist the

parties in reaching a settlement of their dispute but may not compel or coerce the

parties to enter into a settlement agreement. See id. § 154.053(a). All

communications relating to the mediation are confidential and not subject to

*
      The Court does not recommend mediators. Mediation information is available
      from the Dispute Resolution Center of Harris County ((713) 755-8274 and
      https://drc.harriscountytx.gov/), the Fort Bend Dispute Resolution Center ((281)
      342-5000), the Alternate Dispute Resolution Section of the State Bar of Texas
      (http://www.texasadr.org/), and other groups. The parties are not required to use a
      mediator recommended or listed by these groups.
                                           2
disclosure, except as set forth by law. See id. § 154.073. The Clerk of this Court,

however, will file this order, any objection to this order, and the completed

“Parties’ Notification to Court of Mediator” with the other documents filed in this

appeal that are available for public inspection.

      Unless expressly authorized by the disclosing party, the mediator may not

disclose to either party information given in confidence by the other and shall at all

times maintain confidentiality with respect to communications relating to the

subject matter of the dispute. See id. § 154.053(b). Unless the parties agree

otherwise, all matters, including the conduct and demeanor of the parties and their

counsel during the settlement process, are confidential and may never be disclosed

to anyone, including this Court. See id. § 154.053(c).

      The Court will consider the agreed fee for the mediator’s services to be

reasonable and tax that fee as a cost of the appeal unless the parties agree to

another method of payment. See id. § 154.054.

      It is so ORDERED.



Judge’s signature: __/s/ Justice Peter Kelly____
                   Acting for the Court

Panel consists of Justices Lloyd, Kelly, and Hightower



                                          3